EXHIBIT 99.7 EXECUTION COPY GSAA HOME EQUITY TRUST 2007-9 ASSET-BACKED CERTIFICATES SERIES 2007-9 ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT among GS MORTGAGE SECURITIES CORP., as Assignor CITIBANK, N.A., AS TRUSTEE FOR GSAA HOME EQUITY TRUST 2007-9 as Assignee and WELLS FARGO BANK, N.A. as Servicer and as acknowledged by WELLS FARGO BANK, N.A., as Master Servicer Dated as of September 28, 2007 ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT (this “Assignment Agreement”) is made this 28th day of September, 2007, among Wells Fargo Bank, N.A. (“Wells Fargo”), a national banking association (in such capacity, the “Servicer”), GS Mortgage Securities Corp., a Delaware corporation (the “Assignor”), and Citibank, N.A. (“Citibank”), not in its individual capacity, but solely as trustee (in such capacity, the “Trustee”) on behalf of GSAA Home Equity Trust 2007-9 (the “Assignee”), and as acknowledged by Wells Fargo, as master servicer (in such capacity, the “Master Servicer”). WHEREAS, Goldman Sachs Mortgage Company (“GSMC”) and the Servicer have entered into (i) the Second Amended and Restated Master Seller’s Warranties and Servicing Agreement, dated as of November 1, 2005, (ii) the Assignment and Conveyance Agreement (WFHM 2007-PA15), dated as of July 26, 2007 (together, the “Servicing Agreement”) pursuant to which the Servicer sold to GSMC certain mortgage loans listed on the mortgage loan schedule attached as an exhibit to the Servicing Agreement; WHEREAS, GSMC has assigned and conveyed certain mortgage loans (the “Mortgage Loans”), which Mortgage Loans are subject to the provisions of the Servicing Agreement, to the Assignor pursuant to an Assignment, Assumption and Recognition Agreement, dated as of September 28, 2007, (the “GSMC Assignment Agreement”); WHEREAS, the Assignee has agreed on certain terms and conditions to purchase from the Assignor the Mortgage Loans acquired by the Assignor pursuant to the GSMC Assignment Agreement, which Mortgage Loans are listed on the mortgage loan schedule attached as Exhibit A hereto (the “Mortgage Loan Schedule”); and WHEREAS, pursuant to a Master Servicing and Trust Agreement, dated as of September 1, 2007 (the “Trust Agreement”), among the Depositor, Citibank, as Trustee, U.S. Bank National Association, as a custodian, The Bank of New York Trust Company, National Association, as a custodian, Deutsche Bank National Trust Company, as a custodian and Wells Fargo, as Master Servicer, securities administrator and as a custodian, the Assignor will transfer the Mortgage Loans to the Assignee, together with the Assignor’s rights under the Servicing Agreement, to the extent relating to the Mortgage Loans (other than the rights of the Assignor to indemnification thereunder). NOW THEREFORE, in consideration of the mutual promises contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1.Assignment and Assumption. (a)The Assignor hereby assigns to the Assignee, as of the date hereof all of its right, title and interest in and to the Mortgage Loans and the GSMC Assignment Agreement (including without limitation the rights of GSMC under the Servicing Agreement to the extent assigned to the Assignor under the GSMC Assignment Agreement) from and after the date hereof, and the Assignee hereby assumes all of the Assignor’s obligations under the Servicing Agreement, to the extent relating to the Mortgage Loans from and after the date hereof; the 1 Servicer hereby acknowledges such assignment and assumption and hereby agrees to the release of the Assignor from any obligations under the Servicing Agreement from and after the date hereof, to the extent relating to the Mortgage Loans. (b)The Assignor represents and warrants to the Assignee that the Assignor has not taken any action which would serve to impair or encumber the Assignor’s ownership interest in the Mortgage Loans since the date of the Servicing Agreement. (c)The Servicer and the Assignor shall have the right to amend, modify or terminate the Servicing Agreement without the joinder of the Assignee with respect to mortgage loans not conveyed to the Assignee hereunder; provided, however, that such amendment, modification or termination shall not affect or be binding on the Assignee. 2.Accuracy of Servicing Agreement. The Servicer and the Assignor represent and warrant to the Assignee that (i) attached as Exhibit B to the GSMC Assignment Agreement is a true, accurate and complete copy of the Servicing Agreement, (ii) the Servicing Agreement is in full force and effect as of the date hereof, (iii) except as provided under the GSMC Assignment Agreement, the Servicing Agreement has not been amended or modified in any respect and (iv) no notice of termination has been given to the Servicer under the Servicing Agreement.The Servicer, in its capacity as seller and/or servicer under the Servicing Agreement, further represents and warrants that the representations and warranties contained in Section 3.1 of the Servicing Agreement are true and correct as of the date hereto, and the representations and warranties regarding the Mortgage Loans contained in Section 3.2 of the Servicing Agreement were true and correct as of the respective Closing Date. 3.Recognition of Assignee. (a)From and after the date hereof, the Servicer shall note the transfer of the Mortgage Loans to the Assignee in its books and records, shall recognize the Assignee as the owner of the Mortgage Loans and, notwithstanding anything herein or in the Servicing Agreement to the contrary shall service all of the Mortgage Loans for the benefit of the Assignee pursuant to the Servicing Agreement, as amended by the GSMC Assignment Agreement.It is the intention of the Assignor, Servicer and Assignee that the Servicing Agreement shall be binding upon and inure to the benefit of the Servicer and the Assignee and their successors and assigns. (b)The Servicer further acknowledges that, from and after the date hereof, it (and any of its successors under the Servicing Agreement) will be subject to the supervision of the Master Servicer and that the Master Servicer, acting on behalf of the Trustee as the owner of the Mortgage Loans, shall have the same rights as were assigned by GSMC, in its capacity as the original “Owner” under the Servicing Agreement, to the Assignor under the GSMC Assignment Agreement, and further assigned hereunder by the Assignor to the Trustee, on behalf of the Assignee.Such rights that the Master Servicer may enforce on behalf of the Trustee will include, without limitation, the right to terminate the Servicer under the Servicing Agreement upon the occurrence of an event of default thereunder, the right to receive all remittances 2 required to be made by the Servicer under the Servicing Agreement, the right to receive all monthly reports and other data required to be delivered by the Servicer under the Servicing Agreement and the right to exercise certain rights of consent and approval relating to actions taken by the Servicer. (c)All reports and other data required to be delivered by the Servicer to the “Owner” under the Servicing Agreement shall be delivered to the Master Servicer on behalf of the Assignee, at the address set forth in Section 10 hereof.All remittances required to be made to the Trustee, as the successor in interest to the Assignor under the Servicing Agreement, shall be made instead to the Master Servicer by wire transfer to the following account: Wells Fargo Bank, N.A. ABA #:121000248 For credit to: SAS Clearing Acct #: 3970771416 FFC to: GSAA 2007-9 Acct #53173100 (d)Notwithstanding anything to the contrary in the Servicing Agreement, with respect to the Mortgage Loans, not later than the tenth (10th) calendar day of each month (or if such tenth (10th) calendar day is not a Business Day, the immediately succeeding Business Day), the Servicer shall furnish to the Master Servicer (i) (a) monthly loan data in the format set forth in Exhibit B hereto (or in such other format mutually agreed-upon between the Servicer and the Master Servicer), (b) default loan data in the format set forth in Exhibit C hereto (or in such other format mutually agreed-upon between the Servicer and the Master Servicer) and (c) information regarding realized losses and gains in the format set forth in Exhibit D hereto (or in such other format mutually agreed-upon between the Servicer and the Master Servicer), in each case relating to the period ending on the last day of the preceding calendar month, (ii) all such information required pursuant to clause (i)(a) above on a magnetic tape, electronic mail, or other similar media reasonably acceptable to the Master Servicer and (iii) all supporting documentation with respect to the information required under the preceding paragraph. 4.Representations and Warranties of the Assignee.The Assignee hereby represents and warrants to the Assignor as follows: (a)Decision to Purchase.The Assignee represents and warrants that it is a sophisticated investor able to evaluate the risks and merits of the transactions contemplated hereby, and that it has not relied in connection therewith upon any statements or representations of the Assignor or the Servicer other than those contained in the Servicing Agreement or this Assignment Agreement. (b)Authority.The Assignee hereto represents and warrants that it is duly and legally authorized to enter into this Assignment Agreement and to perform its obligations hereunder and under the Servicing Agreement. (c)Enforceability.The Assignee hereto represents and warrants that this Assignment Agreement has been duly authorized, executed and delivered by it and (assuming due authorization, execution and delivery thereof by each of the other parties 3 hereto) constitutes its legal, valid and binding obligation, enforceable in accordance with its terms, except as such enforcement may be limited by bankruptcy, insolvency, reorganization or other similar laws affecting the enforcement of creditors’ rights generally and by general equitable principles (regardless of whether such enforcement is considered in a proceeding in equity or at law). 5.Representations and Warranties of the Assignor.The Assignor hereby represents and warrants to the Assignee as follows: (a)Organization.The Assignor has been duly organized and is validly existing as a corporation in good standing under the laws of the State of Delaware with full power and authority (corporate and other) to enter into and perform its obligations under the Servicing Agreement and this Assignment Agreement. (b)Enforceability.This Assignment Agreement has been duly executed and delivered by the Assignor, and, assuming due authorization, execution and delivery by each of the other parties hereto, constitutes a legal, valid, and binding agreement of the Assignor, enforceable against it in accordance with its terms, subject to bankruptcy, insolvency, reorganization, moratorium, or other similar laws affecting creditors’ rights generally and to general principles of equity regardless of whether enforcement is sought in a proceeding in equity or at law. (c)No Consent.The execution, delivery and performance by the Assignor of this Assignment Agreement and the consummation of the transactions contemplated hereby do not require the consent or approval of, the giving of notice to, the registration with, or the taking of any other action in respect of, any state, federal or other governmental authority or agency, except such as has been obtained, given, effected or taken prior to the date hereof. (d)Authorization; No Breach.The execution and delivery of this Assignment Agreement have been duly authorized by all necessary action on the part of the Assignor; neither the execution and delivery by the Assignor of this Assignment Agreement, nor the consummation by the Assignor of the transactions herein contemplated, nor compliance by the Assignor with the provisions hereof, will conflict with or result in a breach of, or constitute a default under, any of the provisions of the governing documents of the Assignor or any law, governmental rule or regulation or any material judgment, decree or order binding on the Assignor or any of its properties, or any of the provisions of any material indenture, mortgage, deed of trust, contract or other instrument to which the Assignor is a party or by which it is bound. (e)Actions; Proceedings.There are no actions, suits or proceedings pending or, to the knowledge of the Assignor, threatened, before or by any court, administrative agency, arbitrator or governmental body (i) with respect to any of the transactions contemplated by this Assignment Agreement or (ii) with respect to any other matter that in the judgment of the Assignor will be determined adversely to the Assignor and will if determined adversely to the Assignor materially adversely affect its ability to perform its obligations under this Assignment Agreement. 4 It is understood and agreed that the representations and warranties set forth in this Section 5 shall survive delivery of the Mortgage Loan Documents to the Assignee or its designee and shall inure to the benefit of the Assignee and its assigns notwithstanding any restrictive or qualified endorsement or assignment.Upon the discovery by the Assignor or the Assignee and its assigns of a breach of the foregoing representations and warranties, the party discovering such breach shall give prompt written notice to the other parties to this Assignment Agreement, and in no event later than two (2) Business Days from the date of such discovery.It is understood and agreed that the obligations of the Assignor set forth in Section 6 to repurchase a Mortgage Loan constitute the sole remedies available to the Assignee and its assigns on their behalf respecting a breach of the representations and warranties contained in this Section 5. It is understood and agreed that the Assignor has made no representations or warranties to the Assignee other than those contained in this Section 5, and no other affiliate of the Assignor has made any representations or warranties of any kind to the Assignee. 6.Repurchase of Mortgage Loans. (a)Upon discovery or notice of any breach by the Assignor of any representation, warranty or covenant under this Assignment Agreement that materially and adversely affects the value of any Mortgage Loan or the interest of the Assignee therein (it being understood that any such defect or breach shall be deemed to have materially and adversely affected the value of the related Mortgage Loan or the interest of the Assignee therein if the Assignee incurs a loss as a result of such defect or breach), the Assignee promptly shall request that the Assignor cure such breach and if the Assignor does not cure such breach in all material respects within ninety (90) days from the date on which it is notified of the breach, the Assignee may enforce the Assignor’s obligation hereunder to purchase such Mortgage Loan from the Assignee at the Repurchase Price (as defined in the Servicing Agreement). In the event the Servicer has breached a representation or warranty under the Servicing Agreement that is substantially identical to, or covers the same matters as, a representation or warranty breached by the Assignor hereunder, the Assignee shall first proceed against the Servicer.If the Servicer does not within ninety (90) days after notification of the breach, take steps to cure such breach (which may include certifying to progress made and requesting an extension of the time to cure such breach, as permitted under the Servicing Agreement) or purchase the Mortgage Loan, the Assignee shall be entitled to enforce the obligations of the Assignor hereunder to cure such breach or to purchase the Mortgage Loan from the Trust.In such event, the Assignor shall succeed to the rights of the Assignee to enforce the obligations of the Servicer to cure such breach or repurchase such Mortgage Loan under the terms of the Servicing Agreement with respect to such Mortgage Loan.In the event of a repurchase of any Mortgage Loan by the Assignor, the Custodian on behalf of the Trustee shall promptly deliver to the Assignor or its designee the related Mortgage File and shall assign to the Assignor all of the Assignee’s rights under the Servicing Agreement, but only insofar as the Servicing Agreement relate to such Mortgage Loan. Except as specifically set forth herein, the Assignee shall have no responsibility to enforce any provision of this Assignment Agreement, to oversee compliance hereof, or to take notice of any breach or default thereof. 5 7.Termination; Optional Clean-Up Call. In connection with the Trust Agreement, the Master Servicer hereby agrees to the following obligations described below.For purposes of this Section 7 only, any capitalized term used but not defined in this Assignment Agreement has the same meaning assigned thereto in the Trust Agreement. If the party with the optional call right elects to terminate the Trust Fund pursuant to Sections 11.01 of the Trust Agreement, by no later than the 10th day of the month of the final distribution, the Master Servicer shall notify the Trustee and the Securities Administrator of the final Distribution Date and of the applicable repurchase price of the Mortgage Loans and REO Properties. In the event such party purchases the Mortgage Loans (and REO Properties) pursuant to Section 11.01 of the Trust Agreement and pursuant to the Step 2 Assignment Agreements, the Master Servicer is required thereunder to remit to the Securities Administrator the applicable Termination Price on the Remittance Date immediately preceding the applicable final Distribution Date.Upon such final deposit with respect to the Trust Fund and the receipt by the Securities Administrator and the Custodians of a Request for Release therefor, the Master Servicer shall direct the Custodians to release to the Master Servicer or its designee the Custodial Files for the Mortgage Loans. 8.Continuing Effect. Except as contemplated hereby, the Servicing Agreement shall remain in full force and effect in accordance with their respective terms. 9.Governing Law. THIS ASSIGNMENT AGREEMENT AND THE RIGHTS AND OBLIGATIONS HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS THEREOF). EACH PARTY HERETO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS ASSIGNMENT AGREEMENT, OR ANY OTHER DOCUMENTS AND INSTRUMENTS EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTIONS OF SUCH PARTY.THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS ASSIGNMENT AGREEMENT. 10.Notices. Any notices or other communications permitted or required hereunder or under the Servicing Agreement shall be in writing and shall be deemed conclusively to have been given 6 if personally delivered at or mailed by registered mail, postage prepaid, and return receipt requested or transmitted by telex, telegraph or telecopier and confirmed by a similar mailed writing, to: (a)in the case of the Servicer, Wells Fargo Bank, N.A. 1 Home Campus, MAC #X2302-033 Des Moines, Iowa 50328-0001 Attention:John B. Brown Tel:(515) 324-7071 Fax:(515) 324-3118 with a copy to, Wells Fargo Bank, N.A. 1 Home Campus, MAC #X2401-06T Des Moines, Iowa 50328-0001 Attention:General Counsel Tel:515-213-4762 Fax:(515) 213-5192 or such other address as may hereafter be furnished by the Servicer; (b)in the case of the Master Servicer, Wells Fargo Bank, N.A. P.O. Box 98 Columbia, Maryland 21046 Attention:Client Manager - GSAA 2007-9 or in the case of overnight deliveries: Wells Fargo Bank, N.A. 9062 Old Annapolis Road Columbia, Maryland 21045 Attention: Client Manager - GSAA 2007-9 or such address as may hereafter be furnished by the Master Servicer; 7 (c)in the case of the Trustee or the Assignee, Citibank, N.A. 388 Greenwich Street, 14th Floor New York, New York 10013 Tel.: (212) 816-5805 Attention: GSAA Home Equity Trust 2007-9 or such other address as may hereafter be furnished by the Trustee or Assignee. 11.Counterparts. This Assignment Agreement may be executed in counterparts, each of which when so executed shall be deemed to be an original and all of which when taken together shall constitute one and the same instrument. 12.Definitions. Any capitalized term used but not defined in this Assignment Agreement has the meaning assigned thereto in the Servicing Agreement or the Trust Agreement, as applicable. 13.Third Party Beneficiary.The parties agree that the Master Servicer is intended to be, and shall have the rights of, a third party beneficiary of this Assignment Agreement. 14.Trustee Capacity. It is expressly understood and agreed by the parties hereto that (a) this Assignment Agreement is executed and delivered byCitibank, not individually or personally, but solely on behalf of GSAA Home Equity Trust 2007-9, in the exercise of the powers and authority conferred and vested in it, (b) each of the representations, undertakings and agreements by Citibank but is made and intended for the purpose for binding only the GSAA Home Equity Trust 2007-9, (c) nothing herein contained shall be construed as creating any liability on the part of Citibank, individually or personally, to perform any covenant either express or implied contained herein, all such liability, if any, being expressly waived by the parties hereto, and by any person claiming by, through or under the parties hereto and (d) under no circumstances shall Citibank be personally liable for the payment of any indebtedness or expenses of the GSAA Home Equity Trust 2007-9 or be liable for the breach or failure of any obligation, representation, warranty or covenant made or undertaken by the GSAA Home Equity Trust 2007-9 under this Agreement or any other related document or documents. [SIGNATURE PAGE FOLLOWS] 8 IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement the day and year first above written. GS MORTGAGE SECURITIES CORP., as Assignor By:/s/ Michelle Gill Name: Michelle Gill Title: Vice President CITIBANK, N.A., not in its individual capacity but solely as Trustee By:/s/ Louis Piscitelli Name: Louis Piscitelli Title: Vice President WELLS FARGO BANK, N.A., as Servicer By:/s/ Gretchen E. Leff Name: Gretchen E. Leff Title: Assistant Vice President Acknowledged and Agreed: WELLS FARGO BANK, N.A., as Master Servicer By: /s/ Martin Reed Name: Martin Reed Title: Vice President Wells Fargo Step 2 AAR EXHIBIT A Mortgage Loan Schedule [On File with the Securities Administrator as provided by the Depositor] EXHIBIT B Standard Loan Level File Layout – Master Servicing Column Name Description Decimal Format Comment Max Size Each file requires the following fields: SER_INVESTOR_NBR A value assigned by the Servicer to define a group of loans. Text up to 20 digits 20 LOAN_NBR A unique identifier assigned to each loan by the investor. Text up to 10 digits 10 SERVICER_LOAN_NBR A unique number assigned to a loan by the Servicer.This may be different than the LOAN_NBR. Text up to 10 digits 10 SCHED_PAY_AMT Scheduled monthly principal and scheduled interest payment that a borrower is expected to pay, P&I constant. 2 No commas(,) or dollar signs ($) 11 NOTE_INT_RATE The loan interest rate as reported by the Servicer. 4 Max length of 6 6 NET_INT_RATE The loan gross interest rate less the service fee rate as reported by the Servicer. 4 Max length of 6 6 SERV_FEE_RATE The servicer's fee rate for a loan as reported by the Servicer. 4 Max length of 6 6 SERV_FEE_AMT The servicer's fee amount for a loan as reported by the Servicer. 2 No commas(,) or dollar signs ($) 11 NEW_PAY_AMT The new loan payment amount as reported by the Servicer. 2 No commas(,) or dollar signs ($) 11 NEW_LOAN_RATE The new loan rate as reported by the Servicer. 4 Max length of 6 6 ARM_INDEX_RATE The index the Servicer is using to calculate a forecasted rate. 4 Max length of 6 6 ACTL_BEG_PRIN_BAL The borrower's actual principal balance at the beginning of the processing cycle. 2 No commas(,) or dollar signs ($) 11 ACTL_END_PRIN_BAL The borrower's actual principal balance at the end of the processing cycle. 2 No commas(,) or dollar signs ($) 11 BORR_NEXT_PAY_DUE_DATE The date at the end of processing cycle that the borrower's next payment is due to the Servicer, as reported by Servicer. MM/DD/YYYY 10 SERV_CURT_AMT_1 The first curtailment amount to be applied. 2 No commas(,) or dollar signs ($) 11 SERV_CURT_DATE_1 The curtailment date associated with the first curtailment amount. MM/DD/YYYY 10 CURT_ADJ_ AMT_1 The curtailment interest on the first curtailment amount, if applicable. 2 No commas(,) or dollar signs ($) 11 SERV_CURT_AMT_2 The second curtailment amount to be applied. 2 No commas(,) or dollar signs ($) 11 SERV_CURT_DATE_2 The curtailment date associated with the second curtailment amount. MM/DD/YYYY 10 CURT_ADJ_ AMT_2 The curtailment interest on the second curtailment amount, if applicable. 2 No commas(,) or dollar signs ($) 11 Exhibit 1:Continued Standard Loan Level File Layout Column Name Description Decimal Format Comment Max Size SERV_CURT_AMT_3 The third curtailment amount to be applied. 2 No commas(,) or dollar signs ($) 11 SERV_CURT_DATE_3 The curtailment date associated with the third curtailment amount. MM/DD/YYYY 10 CURT_ADJ_AMT_3 The curtailment interest on the third curtailment amount, if applicable. 2 No commas(,) or dollar signs ($) 11 PIF_AMT The loan "paid in full" amount as reported by the Servicer. 2 No commas(,) or dollar signs ($) 11 PIF_DATE The paid in full date as reported by the Servicer. MM/DD/YYYY 10 ACTION_CODE The standard FNMA numeric code used to indicate the default/delinquent status of a particular loan. Action Code Key: 15Bankruptcy, 30Foreclosure, , 60PIF, 63Substitution, 65Repurchase,70REO 2 INT_ADJ_AMT The amount of the interest adjustment as reported by the Servicer. 2 No commas(,) or dollar signs ($) 11 SOLDIER_SAILOR_ADJ_AMT The Soldier and Sailor Adjustment amount, if applicable. 2 No commas(,) or dollar signs ($) 11 NON_ADV_LOAN_AMT The Non Recoverable Loan Amount, if applicable. 2 No commas(,) or dollar signs ($) 11 LOAN_LOSS_AMT The amount the Servicer is passing as a loss, if applicable. 2 No commas(,) or dollar signs ($) 11 Plus the following applicable fields: SCHED_BEG_PRIN_BAL The scheduled outstanding principal amount due at the beginning of the cycle date to be passed through to investors. 2 No commas(,) or dollar signs ($) 11 SCHED_END_PRIN_BAL The scheduled principal balance due to investors at the end of a processing cycle. 2 No commas(,) or dollar signs ($) 11 SCHED_PRIN_AMT The scheduled principal amount as reported by the Servicer for the current cycle only applicable for Scheduled/Scheduled Loans. 2 No commas(,) or dollar signs ($) 11 SCHED_NET_INT The scheduled gross interest amount less the service fee amount for the current cycle as reported by the Servicer only applicable for Scheduled/Scheduled Loans. 2 No commas(,) or dollar signs ($) 11 ACTL_PRIN_AMT The actual principal amount collected by the Servicer for the current reporting cycle only applicable for Actual/Actual Loans. 2 No commas(,) or dollar signs ($) 11 ACTL_NET_INT The actual gross interest amount less the service fee amount for the current reporting cycle as reported by the Servicer only applicable for Actual/Actual Loans. 2 No commas(,) or dollar signs ($) 11 PREPAY_PENALTY_ AMT The penalty amount received when a borrower prepays on his loan as reported by the Servicer. 2 No commas(,) or dollar signs ($) 11 PREPAY_PENALTY_ WAIVED The prepayment penalty amount for the loan waived by the servicer. 2 No commas(,) or dollar signs ($) 11 MOD_DATE The Effective Payment Date of the Modification for the loan. MM/DD/YYYY 10 MOD_TYPE The Modification Type. Varchar - value can be alpha or numeric 30 DELINQ_P&I_ADVANCE_AMT The current outstanding principal and interest advances made by Servicer. 2 No commas(,) or dollar signs ($) 11 BREACH_FLAG Flag to indicate if the repurchase of a loan is due to a breach of Representations and Warranties YBreach NNO Breach Let blank if N/A 1 EXHIBIT C Standard File Layout – Delinquency Reporting *The column/header names in bold are the minimum fields Wells Fargo must receive from every Servicer Column/Header Name Description Decimal Format Comment SERVICER_LOAN_NBR A unique number assigned to a loan by the Servicer.This may be different than the LOAN_NBR LOAN_NBR A unique identifier assigned to each loan by the originator. CLIENT_NBR Servicer Client Number SERV_INVESTOR_NBR Contains a unique number as assigned by an external servicer to identify a group of loans in their system. BORROWER_FIRST_NAME First Name of the Borrower. BORROWER_LAST_NAME Last name of the borrower. PROP_ADDRESS Street Name and Number of Property PROP_STATE The state where theproperty located. PROP_ZIP Zip code where the property is located. BORR_NEXT_PAY_DUE_DATE The date that the borrower's next payment is due to the servicer at the end of processing cycle, as reported by Servicer. MM/DD/YYYY LOAN_TYPE Loan Type (i.e. FHA, VA, Conv) BANKRUPTCY_FILED_DATE The date a particular bankruptcy claim was filed. MM/DD/YYYY BANKRUPTCY_CHAPTER_CODE The chapter under which the bankruptcy was filed. BANKRUPTCY_CASE_NBR The case number assigned by the court to the bankruptcy filing. POST_PETITION_DUE_DATE The payment due date once the bankruptcy has been approved by the courts MM/DD/YYYY BANKRUPTCY_DCHRG_DISM_DATE The Date The Loan Is Removed From Bankruptcy. Either by Dismissal, Discharged and/or a Motion For Relief Was Granted. MM/DD/YYYY LOSS_MIT_APPR_DATE The Date The Loss Mitigation Was Approved By The Servicer MM/DD/YYYY LOSS_MIT_TYPE The Type Of Loss Mitigation Approved For A Loan Such As; LOSS_MIT_ACT_COMP_DATE The Date The Loss Mitigation Is Actually Completed MM/DD/YYYY ATTORNEY_REFERRAL_DATE Date File Was Referred To Attorney to Pursue Foreclosure MM/DD/YYYY FIRST_LEGAL_DATE Notice of 1st legal filed by an Attorney in a Foreclosure Action MM/DD/YYYY FRCLSR_SALE_EXPECTED_DATE The date by which a foreclosure sale is expected to occur. MM/DD/YYYY FRCLSR_SALE_DATE The actual date of the foreclosure sale. MM/DD/YYYY FRCLSR_SALE_AMT The amount a property sold for at the foreclosure sale. 2 No commas(,) or dollar signs ($) EVICTION_START_DATE The date the servicer initiates eviction of the borrower. MM/DD/YYYY EVICTION_COMPLETED_DATE The date the court revokes legal possession of the property from the borrower. MM/DD/YYYY LIST_PRICE The price at which an REO property is marketed. 2 No commas(,) or dollar signs ($) LIST_DATE The date an REO property is listed at a particular price. MM/DD/YYYY OFFER_AMT The dollar value of an offer for an REO property. 2 No commas(,) or dollar signs ($) OFFER_DATE_TIME The date an offer is received by DA Admin or by the Servicer. MM/DD/YYYY REO_CLOSING_DATE The date the REO sale of the property is scheduled to close. MM/DD/YYYY REO_ACTUAL_CLOSING_DATE Actual Date Of REO Sale MM/DD/YYYY OCCUPANT_CODE Classification of how the property is occupied. PROP_CONDITION_CODE A code that indicates the condition of the property. PROP_INSPECTION_DATE The date aproperty inspection is performed. MM/DD/YYYY APPRAISAL_DATE The date the appraisal was done. MM/DD/YYYY CURR_PROP_VAL The current "as is" value of the property based on brokers price opinion or appraisal. 2 REPAIRED_PROP_VAL The amount the property would be worth if repairs are completed pursuant to a broker's price opinion or appraisal. 2 If applicable: DELINQ_STATUS_CODE FNMA Code Describing Status of Loan DELINQ_REASON_CODE The circumstances which caused a borrower to stop paying on a loan.Code indicates the reason why the loan is in default for this cycle. MI_CLAIM_FILED_DATE Date Mortgage Insurance Claim Was Filed With Mortgage Insurance Company. MM/DD/YYYY MI_CLAIM_AMT Amount of Mortgage Insurance Claim Filed No commas(,) or dollar signs ($) MI_CLAIM_PAID_DATE Date Mortgage Insurance Company Disbursed Claim Payment MM/DD/YYYY MI_CLAIM_AMT_PAID Amount Mortgage Insurance Company Paid On Claim 2 No commas(,) or dollar signs ($) POOL_CLAIM_FILED_DATE Date Claim Was Filed With Pool Insurance Company MM/DD/YYYY POOL_CLAIM_AMT Amount of Claim Filed With Pool Insurance Company 2 No commas(,) or dollar signs ($) POOL_CLAIM_PAID_DATE Date Claim Was Settled and The Check Was Issued By The Pool Insurer MM/DD/YYYY POOL_CLAIM_AMT_PAID Amount Paid On Claim By Pool Insurance Company 2 No commas(,) or dollar signs ($) FHA_PART_A_CLAIM_FILED_DATE Date FHA Part A Claim Was Filed With HUD MM/DD/YYYY FHA_PART_A_CLAIM_AMT Amount of FHA Part A Claim Filed 2 No commas(,) or dollar signs ($) FHA_PART_A_CLAIM_PAID_DATE Date HUD Disbursed Part A Claim Payment MM/DD/YYYY FHA_PART_A_CLAIM_PAID_AMT Amount HUD Paid on Part A Claim 2 No commas(,) or dollar signs ($) FHA_PART_B_CLAIM_FILED_DATE Date FHA Part B Claim Was Filed With HUD MM/DD/YYYY FHA_PART_B_CLAIM_AMT Amount of FHA Part B Claim Filed 2 No commas(,) or dollar signs ($) FHA_PART_B_CLAIM_PAID_DATE Date HUD Disbursed Part B Claim Payment MM/DD/YYYY FHA_PART_B_CLAIM_PAID_AMT Amount HUD Paid on Part B Claim 2 No commas(,) or dollar signs ($) VA_CLAIM_FILED_DATE Date VA Claim Was Filed With the Veterans Admin MM/DD/YYYY VA_CLAIM_PAID_DATE Date Veterans Admin. Disbursed VA Claim Payment MM/DD/YYYY VA_CLAIM_PAID_AMT Amount Veterans Admin. Paid on VA Claim 2 No commas(,) or dollar signs ($) Standard File Codes – Delinquency Reporting The Loss Mit Type field should show the approved Loss Mitigation Code as follows: • ASUM- Approved Assumption • BAP- Borrower Assistance Program • CO- Charge Off • DIL- Deed-in-Lieu • FFA- Formal Forbearance Agreement • MOD- Loan Modification • PRE- Pre-Sale • SS- Short Sale • MISC- Anything else approved by the PMI or Pool Insurer NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those above, provided that they are consistent with industry standards.If Loss Mitigation Types other than those above are used, the Servicer must supply Wells Fargo Bank with a description of each of the Loss Mitigation Types prior to sending the file. The Occupant Code field should show the current status of the property code as follows: · Mortgagor · Tenant · Unknown · Vacant The Property Condition field should show the last reported condition of the property as follows: · Damaged · Excellent · Fair · Gone · Good · Poor · Special Hazard · Unknown Standard File Codes – Delinquency Reporting, Continued The FNMA Delinquent Reason Code field should show the Reason for Delinquency as follows: Delinquency Code Delinquency Description 001 FNMA-Death of principal mortgagor 002 FNMA-Illness of principal mortgagor 003 FNMA-Illness of mortgagor’s family member 004 FNMA-Death of mortgagor’s family member 005 FNMA-Marital difficulties 006 FNMA-Curtailment of income 007 FNMA-Excessive Obligation 008 FNMA-Abandonment of property 009 FNMA-Distant employee transfer 011 FNMA-Property problem 012 FNMA-Inability to sell property 013 FNMA-Inability to rent property 014 FNMA-Military Service 015 FNMA-Other 016 FNMA-Unemployment 017 FNMA-Business failure 019 FNMA-Casualty loss 022 FNMA-Energy environment costs 023 FNMA-Servicing problems 026 FNMA-Payment adjustment 027 FNMA-Payment dispute 029 FNMA-Transfer of ownership pending 030 FNMA-Fraud 031 FNMA-Unable to contact borrower INC FNMA-Incarceration Standard File Codes – Delinquency Reporting, Continued The FNMA Delinquent Status Code field should show the Status of Default as follows: Status Code Status Description 09 Forbearance 17 Pre-foreclosure Sale Closing Plan Accepted 24 Government Seizure 26 Refinance 27 Assumption 28 Modification 29 Charge-Off 30 Third Party Sale 31 Probate 32 Military Indulgence 43 Foreclosure Started 44 Deed-in-Lieu Started 49 Assignment Completed 61 Second Lien Considerations 62 Veteran’s Affairs-No Bid 63 Veteran’s Affairs-Refund 64 Veteran’s Affairs-Buydown 65 Chapter 7 Bankruptcy 66 Chapter 11 Bankruptcy 67 Chapter 13 Bankruptcy EXHIBIT D Calculation of Realized Loss/Gain Form 332– Instruction Sheet NOTE:Do not net or combine items.Show all expenses individually and all credits as separate line items.Claim packages are due on the remittance report date.Late submissions may result in claims not being passed until the following month.The Servicer is responsible to remit all funds pending loss approval and /or resolution of any disputed items. The numbers on the 332 form correspond with the numbers listed below. Liquidation and Acquisition Expenses: 1. The Actual Unpaid Principal Balance of the Mortgage Loan.For documentation, an Amortization Schedule from date of default through liquidation breaking out the net interest and servicing fees advanced is required. 2. The Total Interest Due less the aggregate amount of servicing fee that would have been earned if all delinquent payments had been made as agreed. For documentation, an Amortization Schedule from date of default through liquidation breaking out the net interest and servicing fees advanced is required. 3. Accrued Servicing Fees based upon the Scheduled Principal Balance of the Mortgage Loan as calculated on a monthly basis. For documentation, an Amortization Schedule from date of default through liquidation breaking out the net interest and servicing fees advanced is required. 4-12. Complete as applicable.Required documentation: *For taxes and insurance advances – see page 2 of 332 form - breakdown required showing period of coverage, base tax, interest, penalty.Advances prior to default require evidence of servicer efforts to recover advances. *For escrow advances - complete payment history (to calculate advances from last positive escrow balance forward) *Other expenses - copies of corporate advance history showing all payments *REO repairs> $1500 require explanation *REO repairs>$3000 require evidence of at least 2 bids. *Short Sale or Charge Off require P&L supporting the decision and WFB’s approved Servicing Officer certification *Unusual or extraordinary items may require further documentation. 13. The total of lines 1 through 12. 14-21. Complete as applicable.Required documentation: Credits: * Copy of the HUD 1 from the REO sale.If a 3rd Party Sale, bid instructions and Escrow Agent / Attorney Letter of Proceeds Breakdown. *Copy of EOB for any MI or gov't guarantee *All other credits need to be clearly defined on the 332 form 22. The total of lines 14 through 21. Please Note: For HUD/VA loans, use line (18a) for Part A/Initial proceeds and line (18b) for Part B/Supplemental proceeds. Total Realized Loss (or Amount of Any Gain) 23. The total derived from subtracting line 22 from 13.If the amount represents a realized gain, show the amount in parenthesis (). Calculation of Realized Loss/Gain Form 332 Prepared by:Date: Phone:Email Address: Servicer Loan No. Servicer Name Servicer Address WELLS FARGO BANK, N.A. Loan No. Borrower's Name: Property Address: Liquidation Type:REO Sale 3rd Party SaleShort SaleCharge Off Was this loan granted a Bankruptcy deficiency or cramdownYesNo If “Yes”, provide deficiency or cramdown amount Liquidation and Acquisition Expenses: (1) Actual Unpaid Principal Balance of Mortgage Loan $ (1) (2) Interest accrued at Net Rate (2) (3) Accrued Servicing Fees (3) (4) Attorney's Fees (4) (5) Taxes (see page 2) (5) (6) Property Maintenance (6) (7) MI/Hazard Insurance Premiums (see page 2) (7) (8) Utility Expenses (8) (9) Appraisal/BPO (9) (10) Property Inspections (10) (11) FC Costs/Other Legal Expenses (11) (12) Other (itemize) (12) Cash for Keys (12) HOA/Condo Fees (12) (12) Total Expenses $ (13) Credits: (14) Escrow Balance $ (14) (15) HIP Refund (15) (16) Rental Receipts (16) (17) Hazard Loss Proceeds (17) (18) Primary Mortgage Insurance / Gov’t Insurance (18a) HUD Part A (18b) HUD Part B (19) Pool Insurance Proceeds (19) (20) Proceeds from Sale of Acquired Property (20) (21) Other (itemize) (21) (21) Total Credits $(22) Total Realized Loss (or Amount of Gain) $(23) Escrow Disbursement Detail Type (Tax /Ins.) Date Paid Period of Coverage Total Paid Base Amount Penalties Interest
